DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 4/6/2022 did not include any claim amendments.  Applicants’ arguments in light of the examiner’s amendments discussed below overcome the 35 USC 103 rejection over Manka from the office action mailed 1/7/2022; therefore this rejection is withdrawn.  Applicants also filed a terminal disclaimer to obviate the double patenting rejection from the office action mailed 1/7/2022; therefore this rejection is withdrawn.  For the reasons stated below claims 1-2, 5 and 8-13 are allowed.  


Examiners Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please AMEND clam 1 as follows: 
------ “A composition of a lubricant for cold pilgering of zirconium alloy cladding tubes, the composition comprising:
water in an amount of about 76% to about 78%;
a base oil;
a lubricity enhancer;
an anti-wear agent in an amount of 1.4 to 1.8% by weight, the anti-wear agent comprising benzenesulfonic acid; and
an anti-decomposition agent in an amount of 0.8 to 1.2% by weight, the anti-decomposition agent comprising at least one selected from 1, 2-benzisothiazolin-3-one, potassium hydroxide, sodium hydroxide, ethylene glycol, and dihydrogen oxide,
wherein the composition comprises from 1.0 to 1.4% by weight of lubricity enhancer and wherein the lubricity enhancer is a vegetable wax.” ------



Please CANCEL claims 4 and 6-7.


Please AMEND claim 8 to DEPEND from claim 1 INSTEAD of claim 7.



Spoke with John Paul Kale on June 8th, 2022 and he agreed to the amendments discussed above.      




Claims Allowed
4.	The following is an examiner’s statement of reasons for allowance:  as evidenced by the prior art references of record, it is well known in the art for compositions to comprise water, a base oil and the additives recited in claim 1.  However, the compositions of the instant application are unique in that they include a very specific anti-wear agent, anti-decomposition agent and lubricity enhancer all present in narrow concentrations.  These specific compositions lead to enhanced lubricity, extreme pressure and anti-wear properties when compared to formulations not comprising the specific compounds discussed above within the specified concentration ratios, which is unexpected.          
Applicants have compared their compositions to a known set of composition which adequately represent the closest prior art.  From the tables of the instant specification it is evident that applicants’ example formulations perform much better in terms of lubricity, extreme pressure and anti-wear than known formulations.  For these reasons applicants have demonstrated unexpected results across the full scope of the claims and therefore claims 1-2, 5 and 8-13 are allowed.          

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771